[PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                           FOR THE ELEVENTH CIRCUIT                 U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          MAY 10 2000
                                ____________________
                                                                       THOMAS K. KAHN
                                                                            CLERK
                                    No. 97-9009
                               ____________________
                         D. C. Docket No. 1:95-cv-3012-CAM

ROBERT L. JONES,
                                                                       Plaintiff-Appellant,

                                           versus

J. WAYNE GARNER, Chairman,
State Board of Pardons and Paroles, et al.,
                                                                    Defendants-Appellees.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                              _____________________
                                  (May 10, 2000)

  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BIRCH and BARKETT, Circuit Judges, and HANCOCK*, Senior District
Judge.

PER CURIAM:

______________
*Honorable James H. Hancock, Senior U.S. District Judge for the Northern District of Alabama,
sitting by designation.
PER CURIAM:
      In light of the Supreme Court’s decision in Garner v. Jones, 120 S. Ct. 1362

(March 28, 2000), we remand the case for further proceedings. In its decision the

Supreme Court noted that:

      The Court of Appeals’ analysis failed to reveal whether the

      amendment to Rule 475-3-.05(2), in its operation, created a significant

      risk of increased punishment for respondent. Respondent claims he

      has not been permitted sufficient discovery to make this showing. The

      matter of adequate discovery is one for the Court of Appeals or, as

      need be, for the District Court in the first instance. The judgment of

      the Court of Appeals is reversed, and the case is remanded for

      proceedings consistent with this opinion.



Id. at 1371. We thus remand the case to the district court to determine, after

permitting sufficient discovery, whether the amendment to Ga. Rules & Regs.,

Rule 475-3-.05(2) (1985) in its operation created a significant risk of increased

punishment for Robert L. Jones.

      SO ORDERED.




                                          2